Hubbard, J.
This case depends on the construction of *210the statute by which a part of the territories of Hardwick and Petersham were annexed to Dana. There have been many acts of a similar character, and decisions as to two of them have been cited as bearing on the present case ; but no one of these statutes is, in its terms, so precisely like the present as to determine its construction as to the point here raised.
The act, no doubt, grew out of a compact between the parties, embracing, among other things, an agreement as to the support of persons who had gained a legal settlement by a residence on the territory ,to be annexed, or by having been proprietors of any part of it, and was intended to apply to those whose situation, at the time, was unknown, as well as to those who might immediately afterwards stand m need of assistance. And we are of opinion that the true construction of the act is this; that those persons who would have acquired a settlement in Dana, provided this portion of territory so annexed had always been a part of that town, are the persons intended by this act, for whom the town of Dana shall provide, if they come to want, or stand in need of assistance ; and that the statute is to be construed, not in the rigid sense in which penal statutes are construed, but according to the spirit and intent of the parties, to he gathered from the terms of the statute. It does not apply solely to those who were, at the passage of the act, of sufficient ability to support themselves, and might afterwards come to want, but-embraces those persons whose settlement should afterwards be ascertained to be in Dana, by their previous residence on the territory, or proprietorship thereof, or as derived from persons thus entitled, and who stood in need of assistance immediately after the time of the passage of the act, and will include the cases of those who were in want before the making of the act, and who shall also stand in need after its passage.
The argument pressed upon the court is, that the words “ shall come to want ” are in their terms future, and cannot, therefore, in strictness, embrace persons who were paupers at the time of passing the act. But the words are, *211also, “ and stand in need of relief and support; ” which include a present necessity, and also qualify and explain the words previously used. They are similar to those made use of in the Rev. Sts. c. 45, 1: “ Legal settlements may he acquired in any town, so as to oblige such town to relieve and support the persons acquiring the same, in case they are poor and stand in need of relief.” On the whole, we are of opinion that the pauper must be supported by the town of Dana.

Plaintiffs nonsuit.